Election/Restrictions
Claim 1 is allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions identified as Species 1a and 1b, as set forth in the Office action mailed on 19 November 2021, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-14, 16-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Zahala (IL 51715 A), Rigby (GB 1589715), Hurlin (US 2013/0133977), and Tueshaus (US 2005/0014429) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claims 1 or 10.  	Specifically, none of Zahala, Rigby, Hurlin, and Tueshaus teach a structural panel comprising: a first skin having a first side surface, a second side surface, and a thickness extending there between, the first skin comprising a polymer or a sheet or layer of metal; a second skin having a first side surface, a second side surface, and a thickness extending there between; and a core extending between the first side surface of the first skin and the first side surface of the second skin, which core includes a plurality of geometric structures formed of a wire mesh, which geometric structures extend between and are attached to the first skin and the second skin, wherein the wire mesh is configured from a plurality of wires woven together, and wherein either: (1) the plurality of geometric structures include a plurality of corrugations, and the corrugations are linear and extend parallel to one another; or (2) at least one of the first skin or second skin is perforated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783